PER CURIAM.
Roosevelt Cornell Sanders appeals the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Sanders, Nos. CR-94-631; CA-02-993-0-10, 2002 WL 32078927 (D.S.C. Aug. 1, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.